Affirmed and Memorandum Opinion filed July 26, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00752-CR

                    GARY EDMUND HAYNES, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1441991

                MEMORANDUM                     OPINION
      Appellant Gary Edmund Haynes appeals his conviction for aggravated
assault of a family member. Tex. Pen. Code Ann. § 22.02. Appellant’s appointed
counsel filed a brief in which he concludes the appeal is wholly frivolous and
without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant in January, 2016.
Appellant was advised of his rights to review the record and to file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991).
Upon appellant’s request, the record was provided to appellant in February, 2016.
As of this date, more than 60 days have passed, and appellant has not filed a pro se
response to the brief.

      We have reviewed the record and counsel’s brief carefully and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2